ORDER
Considering the Motion for Declaration of Ineligibility to Practice Law for Failing to Pay Child Support filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Randy Deandrea Dudley be and he hereby is declared immediately ineligible to practice law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19.1 due to his failure to pay court-ordered child support. Said ineligibility shall remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel institute formal charges, as appropriate, pursuant to Supreme Court Rule XIX, § 11.
/s/ Pascal F. Calogero, Jr.
Chief Justice, Court of Louisiana
MARCUS, J. not on panel. Rule IV, Part II, § 3.
ORDER
Treating Randy Deandrea Dudley’s “Response to Motion for Declaration of Ineligibility to Practice Law for Failing to Pay Child Support Pursuant to La. Sup. Ct. Rule XIX, Section 19.1” as an Application for Reconsideration of this Court’s December 15,1999 Judgment declaring him Ineligible to Practice Law for Failure to Pay Child Support,
IT IS ORDERED that reconsideration of this court’s December 15, 1999 order be denied. Should respondent seek to be reinstated, he may follow the procedure set forth in Supreme Court Rule XIX, § 19.1.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana
MARCUS, J., not on panel. Rule IV, Part II, § 3.